                          Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 1 of 24


               1    JOSH A. KREVITT (SBN 208552)
                    jkrevitt@gibsondunn.com
               2    STUART ROSENBERG (SBN 239926)
                    SRosenberg@gibsondunn.com
               3    GIBSON, DUNN & CRUTCHER LLP
                    1881 Page Mill Road
               4    Palo Alto, CA 94304-1211
                    Tel: (650) 849-5300
               5    Fax: (650) 849-5333

               6    WAYNE BARSKY (SBN 116731)
                    wbarsky@gibsondunn.com
               7    GIBSON, DUNN & CRUTCHER LLP
                    2029 Century Park East, Suite 4000
               8    Los Angeles, CA 90067-3026
                    Tel: (310) 557-8183
               9    Fax: (310) 552-7010
           10       Y. ERNEST HSIN (SBN 201668)
                    EHsin@gibsondunn.com
           11       GIBSON, DUNN & CRUTCHER LLP
                    555 Mission Street
           12       San Francisco, CA 94105-0921
                    Tel: (415) 393-8224
           13       Fax: (415) 374-8436
           14      Attorneys for Plaintiff Fitbit, Inc.
           15
                                                   UNITED STATES DISTRICT COURT
           16
                                                NORTHERN DISTRICT OF CALIFORNIA
           17

           18       FITBIT, INC.,
           19                               Plaintiff,
                                                                  COMPLAINT FOR PATENT
           20                v.                                   INFRINGEMENT
           21       KONINKLIJKE PHILIPS N.V., and PHILIPS
                    NORTH AMERICA LLC,
           22                                                     [DEMAND FOR JURY TRIAL]
                                            Defendant.
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 2 of 24


               1                            COMPLAINT FOR PATENT INFRINGEMENT

               2          Plaintiff Fitbit, Inc. (“Fitbit”) for its complaint against Defendants Koninklijke Philips N.V.
               3   (“Philips-NV”) and Philips North America LLC (“Philips-NA”) (collectively, “Philips” or
               4   “Defendants”), hereby demands a jury trial and alleges as follows:
               5                                               THE PARTIES

               6          1.      Fitbit is a Delaware corporation with its principal place of business located at 405
               7   Howard Street, San Francisco, CA 94015.
               8          2.      On information and belief, Philips-NV is a Dutch company with its principal place of
               9   business at High Tech Campus 34, 5656 AE Eindhoven, the Netherlands.
           10             3.      On information and belief, Philips-NA is a Delaware corporation with its principal place
           11      of business at 3000 Minuteman Road, Andover, Massachusetts 01810. Philips-NA is a wholly owned
           12      subsidiary of Philips-NV.
           13                                         JURISDICTION AND VENUE
           14             4.      This is an action for patent infringement arising under the patent laws of the United
           15      States of America, Title 35 of the United States Code, and this Court has subject matter jurisdiction
           16      over the matters pleaded herein under 28 U.S.C. §§ 1331 and 1338(a).
           17             5.      This Court has personal jurisdiction over Philips in this action pursuant to, inter alia,

           18      California Code of Civil Procedure § 410.10 and/or Federal Rule of Civil Procedure 4(k)(2), including
           19      because Philips has committed and continues to commit acts of infringement within the State of
           20      California and this judicial district giving rise to this action, including by, among other things,
           21      importing, offering to sell, and selling products and services that infringe the asserted patents.
           22             6.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(c)(3), 1400(b). As
           23      noted above, Philips has committed and continues to commit acts of infringement within this judicial
           24      district giving rise to this action, and Philips-NA has regular and established places of business in this
           25      judicial district. For example, Philips-NA maintains offices and/or employs employees at least at 4430
           26      Rosewood Drive, Suite 200, Pleasanton, California, 94588-3050.
           27
           28

Gibson, Dunn &
                                                                       1
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 3 of 24


               1                                             PATENTS-IN-SUIT

               2          7.      U.S. Patent No. 7,145,462 (the “’462 patent”), entitled “System and Method for
               3   Automatically Generating an Alert Message with Supplemental Information,” was duly and legally
               4   issued by the U.S. Patent and Trademark Office on December 5, 2006. The ’462 patent is assigned to
               5   Fitbit. A copy of the ’462 patent is attached as Exhibit A.

               6          8.      U.S. Patent No. 8,868,377 (the “’377 patent”), entitled “Portable Monitoring Devices
               7   and Methods of Operating Same,” was duly and legally issued by the U.S. Patent and Trademark Office
               8   on October 21, 2014. The ’377 patent is assigned to Fitbit. A copy of the ’377 patent is attached as
               9   Exhibit B.
           10             9.      The ’462 patent and ’377 patent are collectively referred to herein as the “Patents-in-
           11      Suit.” By assignment, Fitbit owns all right, title, and interest in and to the Patents-in-Suit. Fitbit has
           12      the right to sue and recover for the infringement of the Patents-in-Suit.
           13                                                 BACKGROUND
           14             10.     Plaintiff Fitbit is a leading, globally recognized technology company founded and
           15      headquartered in San Francisco and responsible for developing and bringing to the market award-
           16      winning smartwatches and wearable trackers. Fitbit’s design and innovation integrate communication
           17      technology, payment systems, voice recognition, health monitoring, sleep tracking, and more into

           18      globally recognized and award-winning consumer products. Fitbit’s innovation captures leading
           19      engineering and design to power and deliver health solutions that impact health outcomes for users
           20      worldwide. Fitbit’s mission is to empower and inspire users to live healthier, more active lives. Fitbit
           21      designs and sells products that fit seamlessly into users’ lives so that consumers can achieve their health
           22      and fitness goals.
           23             11.     Fitbit’s line of wearable smartwatches and trackers includes the Fitbit Charge 3™, Fitbit
           24      Inspire™, Fitbit Inspire HR™, and Fitbit Ace 2™ activity trackers, in addition to the
           25      Fitbit Ionic™, Fitbit Versa 2™ and Fitbit Versa Lite Edition™ smartwatches. Fitbit’s advanced family
           26      of smartwatches and trackers is the result of Fitbit’s investment of hundreds of millions of dollars per
           27      year in research and development (including in this judicial district), resulting in numerous
           28      technological advances and hundreds of patents worldwide. Based on Fitbit’s research and design, its

Gibson, Dunn &
                                                                       2
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 4 of 24


               1   smartwatches and trackers are widely recognized as among the best and most advanced products of

               2   their type. See, e.g., https://www.fitbit.com/us/buzz.
               3          12.     Fitbit smartwatches and trackers enable users to view data about their daily activity,
               4   exercise, and sleep. Fitbit’s software and services, which include an online dashboard and mobile app,
               5   provide users with data analytics, motivational and social tools, and virtual coaching through

               6   customized fitness plans and interactive workouts. These devices track users’ daily steps, calories
               7   burned, distance traveled, and active minutes, and display real-time feedback to encourage users to
               8   become more active in their daily lives. Together, Fitbit’s devices, services, and software have helped
               9   millions of users on their health and fitness journeys be more active, sleep better, eat smarter, and
           10      manage their weight.
           11             13.     Fitbit’s smartwatches and trackers thus enable a wide range of people to get fit their
           12      own way, whatever their interests and goals. Fitbit’s users range from people interested in improving
           13      their health and fitness through everyday activities, to endurance athletes seeking to maximize their
           14      performance. To address this wide range of needs, through its research and development, Fitbit designs
           15      its devices to create powerful yet easy to use products that fit seamlessly into peoples’ daily lives and
           16      activities. As a result of Fitbit’s efforts and research, its smartwatches and trackers have aided millions
           17      of people in meeting their fitness and health goals, including in California and this judicial district.

           18             14.     Philips has apparently expended significant resources to analyze Fitbit’s products,
           19      technology, and development of that technology. Philips has recently initiated litigation against Fitbit
           20      in multiple jurisdictions.    For example, Philips initiated an investigation at the United States
           21      International Trade Commission, alleging, inter alia, that certain of Fitbit’s products infringe a patent
           22      owned by Philips and that that patent is also practiced by one of Philips’s own products—the Philips
           23      Lifeline systems with HomeSafe or GoSafe alert devices—that, as demonstrated in this Complaint,
           24      infringes Fitbit’s patent. See https://www.usitc.gov/press_room/news_release/2020/er0110ll1213.htm
           25      (noting institution of ITC Investigation No. 337-TA-1190). In another litigation filed by Philips against
           26      Fitbit, Philips has asserted that the Philips Lifeline systems with HomeSafe or GoSafe alert devices are
           27      the result of Philips’s own “innovation in the area of connected health.” See, e.g., Philips No. Am. LLC
           28      v. Fitbit, Inc., 19-cv-11586-IT, Dkt. 25, ¶¶ 4, 24–26, (Am. Compl.) (D. Mass. Nov. 27, 2019). As

Gibson, Dunn &
                                                                        3
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 5 of 24


               1   demonstrated below, this is not true—Philips instead appears to be attempting to build its products and

               2   services on the back of Fitbit’s technology and intellectual property.
               3          15.     Philips’s recent actions against Fitbit demonstrate Philips’s focus and attention on
               4   Fitbit’s products and technology. On information and belief, Philips has either internally reviewed not
               5   only Fitbit’s products but also its patents, or instead chosen to analyze Fitbit’s products and technology,

               6   but affirmatively ignore or turn a willful blind eye to Fitbit’s patents.
               7          16.     Fitbit brings this suit to end Philips’s free-riding on Fitbit’s patented technology.
               8                                                   COUNT I
               9                            Infringement of United States Patent No. 7,145,462
           10             17.     Fitbit realleges the foregoing paragraphs as though fully set forth here.
           11             18.     The ’462 patent claims a system and method for an automated monitoring and response
           12      system that is capable of automatically generating not only an alert message, but also capable of
           13      providing supplemental information to the responder. The ’462 patent provides an alert message
           14      relating to a user in an environment by having at least one sensor and storing information about the
           15      user and environment, identifying an emergency situation using the sensor(s), generating a primary
           16      alert message component with information about the location of the emergency, type of emergency,
           17      and user identification, automatically generating a supplemental alert message component relating to

           18      the actor and/or environment, and electronically sending the primary and supplemental alert message
           19      components to at least one responder.
           20             19.     The ’462 patent recites multiple technical implementation details that address the
           21      deficiencies in conventional prior art emergency alert systems and methods, namely the lack of more
           22      contextualized, customizable, and/or specified alert details to be conveyed to responders. See, e.g.,
           23      ’462 patent at 2:38–41. These implementation details and combination of steps in the ’462 patent
           24      claims would be recognized by persons of skill in the art as unconventional.
           25             20.     While prior art systems could provide limited information relating to a situation, such
           26      as a notification that an emergency situation possibly exists (id. at col. 1:48–56), the claimed inventions
           27      of the ’462 patent provide both a “primary alert message component” that includes “an indication that
           28      the at least one emergency situation exists, a location of the at least one emergency situation, an

Gibson, Dunn &
                                                                        4
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                            Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 6 of 24


               1   emergency type classification, and actor identification information” and a “supplemental alert message

               2   component” including contextual information about the actor and/or the environment based on
               3   information obtained from the sensors. See, e.g., id. at 12:1–29; 13:34–59 (claims 1 and 20).
               4            21.   As detailed in the ’462 patent, providing the information in both a “primary alert
               5   message component” and a “supplemental alert message component” provided unconventional

               6   flexibility in the computer architectures of alert systems beyond what had been done. For example,
               7   whereas certain critical information could always be provided in the primary alert message component
               8   (id. at 12:13–22; 13:45–54), the supplemental alert message component could be more flexible. Thus,
               9   for example, the supplemental information could be stored in separate databases, as opposed to on a
           10      device containing the sensor(s), so that large amounts of contextual information could be stored,
           11      including in advance of any emergency situation. ’462 patent, col. 5:8–36; 7:8–12. Whereas the
           12      information in the primary alert message component could always be provided, regardless of identity
           13      of responder, different supplemental information could be stored for different potential responders,
           14      e.g., medical personnel vs. neighbors or family members. Id., col. 12:13–22; 13:45–54; 9:55–10:8. If
           15      one responder was unable to act on the notification, a different responder could be notified and provided
           16      supplemental information most appropriate for that particular responder. Id., col. 11:6–40. Certain
           17      supplemental information that is stored for a user could be marked “private,” allowing independent

           18      decisions on what stored information to provide in the supplemental alert message component for
           19      particular responders.    Id., col. 8:24–31.   These and other examples of the flexibility of the
           20      unconventional architecture of the ’462 patent are reflected and embodied in one or more of the claims
           21      of the patent. Id., col. 12:1–16:26.
           22               22.   Philips makes, uses, offers for sale, sells, and/or imports certain products in the United
           23      States, such as the Philips Lifeline system and subscription service (which includes, for example, the
           24      GoSafe and GoSafe 2 devices) that directly and indirectly infringe, literally and/or under the doctrine
           25      of equivalents, at least claims 1–7, 10–11, 13, 16–17, 19, 20–23, 27, 34, and 35 of the ’462 patent.
           26               23.   Philips Lifeline satisfies all of the claim limitations of at least claims 1–7, 10–11, 13,
           27      16–17, 19, 20–23, 27, 34, and 35 of the ’462 patent. For example, claims 1 and 20 of the ’462 patent
           28      claim:

Gibson, Dunn &
                                                                      5
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                        Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 7 of 24


               1         Claim 1. A method of providing an alert message relating to an actor in an environment with
                         an automated monitoring and response system, the method comprising:
               2
               3                (a) providing at least one sensor;

               4                (b) storing facts about at least one of the actor and the environment;

               5                (c) identifying an existence of at least one emergency situation relating to the actor or
                                the environment, wherein identifying includes evaluating sensory data provided by the
               6                at least one sensor located in the environment in conjunction with the stored facts;
               7
                                (d) generating a primary alert message component of primary information for enabling
               8                a response to the at least one emergency situation, wherein the primary alert message
                                component includes:
               9                       an indication that the at least one emergency situation exists,
                                       a location of the at least one emergency situation,
           10
                                       an emergency type classification, and
           11                          actor identification information;

           12                   (e) automatically generating a supplemental alert message component comprising non-
                                primary supplemental information relating to the actor and/or the environment and
           13                   giving context to the at least one emergency situation; and
           14
                                (f) electronically sending the primary and supplemental alert message components to
           15                   at least one designated responder.

           16            Claim 20.     An automated monitoring and response system, comprising:
           17                   sensors for monitoring an actor and the actor’s environment; and
           18
                                an alert module interfaced with the sensors and adapted to identify an existence of at
           19                   least one emergency situation relating to the actor or the environment and to generate
                                an alert message for at least one responder;
           20
                                wherein the alert message includes a primary alert message component and a
           21                   supplemental alert message component;
           22
                                wherein the primary alert message component comprises primary information for
           23                   enabling a response to the at least one emergency situation, the primary information
                                including:
           24                          an indication that the at least one emergency situation exists,
                                       a location of the at least one emergency situation,
           25                          a basic emergency type classification for the at least one emergency situation,
           26                          and
                                       actor identification information;
           27
                                wherein the supplemental alert message component comprises non-primary
           28                   supplemental information relating to the actor and /or the environment and giving

Gibson, Dunn &
                                                                     6
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 8 of 24


               1                  context to the at least one emergency situation; and includes data from at least two of
                                  the sensors.
               2
                          24.     Philips advertises that its Philips Lifeline system and service, using, for example, the
               3
                   GoSafe, and GoSafe 2 devices, features multiple sensors that monitor the user (e.g., using
               4
                   accelerometers) and the user’s environment (e.g., using barometric sensors).
               5

               6
               7
               8
               9
           10
           11
           12
           13
           14      https://www.lifeline.philips.com/medical-alert-systems/fall-detection.html
           15             25.     Philips advertises that the system stores facts about the user and environment, and is

           16      capable of identifying an emergency situation relating to the user or environment, including by

           17      identifying and evaluating data from the sensors in conjunction with stored facts. Philips’s sensors are

           18      interfaced with an alert module or component of the system that identifies the existence of the

           19      emergency situation related to the user or the environment, which then generates an alert message for

           20      responders.

           21
           22
           23
           24
           25
           26
           27
           28      https://www.lifeline.philips.com/medical-alert-systems/gosafe-2.html

Gibson, Dunn &
                                                                      7
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 9 of 24


               1

               2
               3
               4
               5   https://www.lifeline.philips.com/medical-alert-systems/fall-detection.html
               6
               7
               8
               9
           10
           11
           12
           13
           14      https://www.lifeline.philips.com/medical-alert-systems/compare-gosafe.html

           15
           16
           17

           18
           19
           20
           21
           22
           23
           24
           25
           26             https://www.youtube.com/watch?v=oiRYzEEgCWI at 1:16 of 2:49.
           27
           28

Gibson, Dunn &
                                                                     8
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 10 of 24


               1          26.     The Philips Lifeline system, including configured with the GoSafe and GoSafe 2

               2   devices, is capable of automatically generating alert messages in response to an emergency situation
               3   that, on information and belief, comprise primary and supplemental alert messages components.
               4
               5

               6
               7
               8
               9
           10
           11
           12
           13
           14             https://www.youtube.com/watch?v=WFRTEyBMivk at 0:34 of 0:47.
           15             27.     The relay of primary and/or supplemental message components commences in part at
           16      the Go Safe or Go Safe 2 worn devices, which themselves store and collect data per above. Upon an
           17      emergency event, data is relayed either with the assistance of a home base station or through a cellular
           18      connection to servers running Philips’ Lifeline service, where additional data is collected and available
           19      to be added and conveyed to a responder. Message data is then automatically relayed to the designated
           20      Lifeline response and call center, where it can then be further relayed to additional responders.
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                                      9
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 11 of 24


               1

               2
               3
               4
               5

               6
               7
               8
               9                  https://www.youtube.com/watch?v=p78ji-2MMMs at 3:11 of 4:20.
           10
           11
           12
           13
           14
           15
           16
           17

           18
                          28.     The primary message components enable a response to the emergency, including an
           19
                   indication that an emergency situation exists, location data for the emergency, the type of emergency
           20
                   (e.g., a suspected fall), and actor (i.e., user) identification information. Upon information and belief,
           21
                   the non-primary (i.e., supplemental) message components include further information relating to the
           22
                   user and/or the environment, which gives further context to the emergency situation—for example,
           23
                   more detailed information concerning the timing or location of the event, or the movement pattern or
           24
                   history of the patient, etc. This supplemental component may include data from multiple sensors. The
           25
                   system then electronically sends these message components and information to at least one designated
           26
                   responder.
           27
           28

Gibson, Dunn &
                                                                      10
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                        Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 12 of 24


               1

               2
               3
               4
               5

               6
               7          https://www.gcmchealth.com/filesimages/brochures/Lifeline-Brochure-Web.pdf;
                          https://www.lifeline.philips.com/content/dam/PLL/PLL-B2C/PDFs/manuals/Manual-
               8          gosafe2.pdf
               9
           10
           11
           12
           13
           14
           15
           16
           17

           18
                   https://www.lifeline.philips.com/medical-alert-systems/gps-mobile.html
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                                   11
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 13 of 24


               1

               2
               3
               4
               5

               6
               7
               8
               9
                          https://www.youtube.com/watch?time_continue=6&v=_v-L9BP1eEY at 0:06 of 0:47;
           10
           11
           12
           13
           14
           15
           16
           17

           18      https://www.lifeline.philips.com/medical-alert-systems/gosafe-2.html

           19             29.    Claims 2-7, 10–11, 13, 16-17, and 19 depend from claim 1 above and are similarly

           20      infringed by the Lifeline system. By way of example and without limitation, as shown above, on

           21      information and belief, the supplemental information can include data generated by multiple sensors;

           22      the assessment of the user’s situation and/or the environment can be based on sensory data provided

           23      by at least one sensor located in the environment, the current data can be compared against prior data

           24      according to predefined criteria defining an emergency situation (e.g., a fall), wherein a similarity

           25      between the two is indicative of the existence of an emergency (e.g., a fall) ; the existence of an

           26      emergency situation (e.g., a fall) can be inferred from circumstantial information about the

           27      environment; and, on information and belief in light of the voice activation and communications

           28

Gibson, Dunn &
                                                                    12
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 14 of 24


               1   capabilities shown above, the supplemental information can include a user’s direction of travel or a

               2   segment of recorded audio.
               3          30.     Similarly, claims 21–23, 27, 34, and 35 depend from claim 20 above and are similarly
               4   infringed by the Lifeline system. By way of example and without limitation, as shown above, the alert
               5   capabilities of the Lifeline system can be adapted to identify an emergency situation relating to the user

               6   (e.g., a fall) and can send the alert message to at least one designated responder; the alert capabilities
               7   of the Lifeline system can be adapted to compare sensory data provided by the sensors against an
               8   algorithm or data reflecting a reference sequence of sensory events representing a predefined
               9   emergency situation (e.g., a reference for what changes in barometric pressure could constitute a fall)
           10      and to then identify the existence of an emergency situation (e.g., a fall) when the current and reference
           11      data coincide; the situation assessment capabilities of the Lifeline system are interfaced with alert
           12      capabilities and adapted to assess the current situation of the user and/or environment based on data
           13      provided by the sensors (e.g., the barometer and accelerometers), wherein the alert capabilities are
           14      adapted to compare the current situation (e.g., rapid changes in barometric pressure, coupled with rapid
           15      acceleration and deceleration measured by accelerometers) against at least one reference situation
           16      representing a predefined emergency situation (e.g., the data profile of rapid changes in pressure and
           17      acceleration and deceleration indicative of a fall), wherein the alert capabilities are adapted to identify

           18      the existence of an emergency (e.g. a fall) when there is similarity between the current situation
           19      assessment and a reference situation (e.g., similarity between the current sensor data and the reference
           20      data expectations indicative of a fall).
           21             31.     Subject to discovery and review of the source code for Philips’s Lifeline system, Fitbit
           22      anticipates that additional claims of the’462 patent may be infringed by Philips as well.
           23             32.     Each of the above steps of the claimed methods is performed in the United States, and
           24      each element of the claimed systems exists in the United States. By making, using, offering for sale,
           25      selling, and/or importing into the United States the Philips Lifeline System, including the GoSafe, and
           26      GoSafe 2 devices, without license or permission from Fitbit, Philips has in the United States infringed,
           27      and unless enjoined, will continue to infringe, the ’462 patent in violation of to 35 U.S.C. § 271(a).
           28

Gibson, Dunn &
                                                                       13
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 15 of 24


               1          33.     In violation of 35 U.S.C. § 271(b), Philips has also actively induced, and will continue

               2   to actively induce, users of its infringing system, service, and products to infringe the ’462 patent.
               3   Philips offered and continues to offer its infringing service and products for sale, and instructed and
               4   continues to instruct users to operate them in an infringing manner through, without limitation,
               5   advertisements, product documentation or instructions, and customer support. Philips had actual

               6   knowledge of the ’462 patent since at least on or around January 13, 2017, when the ’462 patent’s
               7   published application was cited to Philips by the PTO as a basis for rejecting Philips’s own patent
               8   claims in its U.S. Patent Application 15/106,065, claims Philips was trying to obtain in the same field
               9   as the ’462 patent. Moreover, on information and belief, through at least a program of willful blindness,
           10      Philips also had constructive knowledge of the patent. Philips knows and has known or seeks to remain
           11      willfully blind that its actious would induce and continue to induce users of its infringing system and
           12      products to infringe the ’462 patent. On information and belief, Philips specifically intended that
           13      infringement. As a result of Philips’s inducement, users of its infringing system and products have
           14      infringed and continue to infringe the ’462 patent.
           15             34.     In violation of 35 U.S.C. § 271(c), Philips has also contributed to and continues to
           16      contribute to the infringement of the ’462 patent by the users of its infringing system and products. By
           17      way of example, Philips has imported, sold, offered for sale, and continued to sell, offer for sale, and

           18      import products like the GoSafe and GoSafe 2 for use in its Lifeline service, which products constitute
           19      material parts of the ’464 invention. Philips knew that these products were especially made for use in
           20      the infringing Lifeline system, and hence made especially for infringing the ’464 patent, given that they
           21      are not a staple article or commodity of commerce and have no substantial non-infringing use.
           22             35.     Philips’s infringement of the ’462 patent is willful. As stated above, Philips had actual
           23      knowledge of the ’462 patent since at least January 2017 or maintained a program of willful blindness,
           24      and thus had constructive knowledge of the ’462 patent. Yet, Philips disregarded the patent and
           25      continued to disregard an objectively high likelihood that its actions infringe. This risk is or was known
           26      to Philips, or so is obvious that Philips should know of it or have known of it.
           27             36.     As a result of Philips’s infringement of the ’462 patent, Fitbit is damaged and irreparably
           28      harmed by Philips’s infringement and will suffer additional irreparable damage and impairment of the

Gibson, Dunn &
                                                                      14
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 16 of 24


               1   value of its patent rights unless Philips is enjoined from continuing to infringe the ’462 patent. Fitbit

               2   is also entitled to monetary damages in an amount adequate to compensate for Philips’s infringement,
               3   but in no event less than a reasonable royalty for the use made of the invention by Philips, together
               4   with interest and costs as fixed by the Court.
               5           37.     Philips’s infringing activities have injured and will continue to injure Fitbit, unless and

               6   until this Court enters an injunction prohibiting further infringement of the ’462 patent, and,
               7   specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come
               8   within the scope of Fitbit’s patent rights.
               9                                                    COUNT II
           10                               Infringement of United States Patent No. 8,868,377
           11              38.     Fitbit realleges the foregoing paragraphs as though fully set forth here.
           12              39.     The ’377 patent is directed to and claims portable monitoring devices and methods of
           13      operating the same. The ’377 patent discloses portable activity monitoring devices to calculate activity
           14      by having the device coupled to the body of the user, having at least one tri-axial accelerometer to
           15      generate sensor data, and calculating and displaying activity points corresponding to the physical
           16      activity of the user.
           17              40.     As embodied in the claims and described in the specification, the ’377 patent is directed

           18      to a wearable fitness monitoring device that employs multiple, specific sensors to more accurately
           19      collect a user’s cumulative physical activity and calculate “activity points” that correlate to an amount
           20      or an amount and intensity of physical activity. ’377 patent at col. 8:46–52; 17:18–30; 17:31–34;
           21      18:39–45; 39:31–42; 43:26-45; 44:5–23. These implementation details and combination of elements
           22      in the claims of the ’377 patent would be recognized by persons of skill in the art as unconventional.
           23              41.     By way of example, the claims of the ’377 patent cover a device having, inter alia, “a
           24      housing having a physical size and shape,” “a plurality of sensors, disposed in the housing . . .
           25      includ[ing] at least three accelerometers,” (or a tri-axial accelerometer) “processing circuitry . . .
           26      electrically coupled to the plurality of sensors,” and “a display, coupled to the processing circuitry.”
           27      See ’377 patent, col. 43:27–45. As explained in the ’377 patent, the claimed combination of elements
           28      and their physical configuration, in combination with the calculation of activity points correlating to

Gibson, Dunn &
                                                                       15
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 17 of 24


               1   an amount or an amount and intensity of activity, resulted in improved and more accurate

               2   determinations of activity over the conventional art and what had been previously done, based, e.g., on
               3   more accurate determination of a user’s state or environment. Id., col. 8:46–52; 17:18–30; 17:31–34;
               4   18:39–45; 39:31–42.
               5          42.     Philips makes, uses, offers for sale, sells, and/or imports certain products, such as the

               6   Philips Snoring Relief Band, in the United States that directly infringe, literally and/or under the
               7   doctrine of equivalents, at least claims 1, 10, and 25 of the ’377 patent.
               8          43.     The Philips Snoring Relief Band satisfies all of the claim limitations of independent
               9   claims 1, 10, and 25 of the ’377 patent.
           10
           11
           12
           13
           14
           15
           16
           17

           18
           19
           20
           21
           22             44.     Claims 1, 10, and 25 of the ’377 patent respectively claim:
           23
                                  1. A portable activity monitoring device to calculate activity points corresponding to a
           24                     physical activity of a user, the portable activity monitoring device comprising:

           25                             a housing having a physical size and shape that is adapted to couple to the
                                          body of the user;
           26
           27                             a plurality of sensors, disposed in the housing, to generate sensor data which is
                                          representative of activity of the user, wherein the plurality of sensors includes
           28                             at least three accelerometers;

Gibson, Dunn &
                                                                      16
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                        Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 18 of 24


               1                       processing circuitry, disposed in the housing and electrically coupled to the
                                       plurality of sensors, to:
               2
               3                               calculate the activity points of the user using the sensor data, wherein
                                               the activity points correlate to an amount of one or more physical
               4                               activities of the user; and

               5                       a display, coupled to the processing circuitry, to output the data which is
                                       representative of the activity points to the user.
               6
               7                10. A portable activity monitoring device to calculate activity points corresponding to
                                a physical activity of a user, the portable activity monitoring device comprising:
               8
                                       a housing having a physical size and shape that is adapted to couple to the
               9                       body of the user;
           10
                                       at least one sensor, disposed in the housing, to generate sensor data which is
           11                          representative of ambulatory activity of the user, wherein the at least one
                                       sensor includes a tri-axial accelerometer;
           12
                                       processing circuitry, disposed in the housing and electrically coupled to the at
           13                          least one sensor, to:
           14
                                               calculate the activity points corresponding to the physical activity of
           15                                  the user using the sensor data, wherein the activity points correlate to
                                               an amount and intensity of the physical activity of the user; and
           16
                                       a display, coupled to the processing circuitry, to output the data which is
           17                          representative of the activity points to the user.
           18
                                25. A portable activity monitoring device to calculate activity points corresponding to
           19                   a physical activity of a user, the portable activity monitoring device comprising:

           20                          a housing having a physical size and shape that is adapted to couple to the
                                       body of the user;
           21
           22                          a plurality of sensors, disposed in the housing, to generate sensor data which is
                                       representative of activity of the user, wherein the plurality of sensors includes
           23                          at least three accelerometers;

           24                          processing circuitry, disposed in the housing and electrically coupled to the
                                       plurality of sensor, to:
           25
           26                                  calculate the activity points corresponding to the physical activity of
                                               the user using the sensor data, wherein the activity points correlate to
           27                                  an amount and intensity of the physical activity of the user; and

           28

Gibson, Dunn &
                                                                   17
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 19 of 24


               1                  a display, coupled to the processing circuitry, to output the data which is
                                  representative of the activity points to the user.
               2
                          45.     Philips’s Snoring Relief Band is a portable activity monitoring, featuring a housing
               3
                   designed in size and shape to be adapted to couple to the user’s body.
               4
               5

               6
               7
               8
               9
           10
           11             46.     The Philips Snoring Relief Band contains a tri-axial accelerometer (i.e., a plurality of at
           12      least three accelerometer sensors) in its housing, which is capable of and does generate data
           13      representative of the activity of the user (including ambulatory activity). Processing circuitry is also
           14      present in the housing and electronically coupled to the sensors.
           15
           16
           17

           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                                      18
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 20 of 24


               1          47.     The Philips Snoring Relief Band, through its processing circuitry, is capable of and does

               2   calculate activity points corresponding to the physical activity of the user based on the sensor data,
               3   with such data correlating to the amount and intensity of specific physical activity of the user. For
               4   example, the Philips Band tracks the orientation of the user while reclining, recording time spent in
               5   specified sleeping positions, number of times positions were changed in response to a specific stimulus,

               6   and “response rate” of same to stimulus events. A display is coupled to the device and above processing
               7   circuitry, and outputs data representative of the above activity points to the user. For example, the
               8   display will display the user’s activity “response rate.”
               9
           10
           11
           12
           13
           14
           15
           16
           17

           18
           19
           20
           21
           22
           23             48.     By making, using, offering for sale, selling, and/or importing the Philips Snoring Relief

           24      Band in the United States without license or permission from Fitbit, Philips has infringed, and unless

           25      enjoined, will continue to infringe the ’377 patent in violation of 35 U.S.C. § 271(a).

           26             49.     In violation of 35 U.S.C. § 271(b), Philips has also actively induced, and will continue

           27      to actively induce, users of the Philips Snoring Relief Band to infringe the ’377 patent. Philips offered

           28      and continues to offer its infringing product for sale, and instructed and continues to instruct users to


Gibson, Dunn &
                                                                      19
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 21 of 24


               1   operate them in an infringing manner through, without limitation, advertisements, product

               2   documentation or instructions, and customer support. Philips had actual knowledge of the ’377 patent
               3   since at least the filing of this complaint, and, on information and belief, through at least a program of
               4   willful blindness, Philips also has constructive knowledge of the patent from long before. Philips
               5   knows or seeks to remain willfully blind that its actious would induce and continue to induce users of

               6   its infringing products to infringe the ’377 patent. On information and belief, Philips specifically
               7   intended that infringement. As a result of Philips’s inducement, users of its infringing products have
               8   infringed and continue to infringe the ’377 patent.
               9          50.        In violation of 35 U.S.C. § 271(c), Philips has also contributed to and continues to
           10      contribute to the infringement of the ’377 patent by the users of its products. Philips has imported,
           11      sold, offered for sale, and continued to sell, offer for sale, and import products like its Snoring Relief
           12      Band, which materially constitute the ’377 invention. Philips knew that these products were especially
           13      made for or adapted to use in an infringing way, and hence made especially for infringing the ’377
           14      patent, given that they are not a staple article or commodity of commerce and have no substantial non-
           15      infringing use.
           16             51.        Philips’s infringement of the ’377 patent is willful. On information and belief, Philips
           17      has either had knowledge of the ’377 patent or at least maintained a program of willful blindness, and

           18      thus had constructive knowledge of the ’377 patent. Yet, Philips disregarded the patent and continued
           19      to disregard an objectively high likelihood that its actions infringe. This risk is or was known to Philips,
           20      or so is obvious that Philips should know of it or have known of it.
           21             52.        As a result of Philips’s infringement of the ’377 patent, Fitbit is damaged and irreparably
           22      harmed by Philips’s infringement and will suffer additional irreparable damage and impairment of the
           23      value of its patent rights unless Philips is enjoined from continuing to infringe the ’377 patent. Fitbit
           24      is also is entitled to monetary damages in an amount adequate to compensate for Philips’s infringement,
           25      but in no event less than a reasonable royalty for the use made of the invention by Philips, together
           26      with interest and costs as fixed by the Court.
           27             53.        Philips’s infringing activities have injured and will continue to injure Fitbit, unless and
           28      until this Court enters an injunction prohibiting further infringement of the ’377 patent, and,

Gibson, Dunn &
                                                                         20
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                         Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 22 of 24


               1   specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

               2   within the scope of Fitbit’s patent rights.
               3                                                 JURY DEMAND
               4           54.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Fitbit respectfully
               5   requests a trial by jury on all issues so triable.

               6                                            REQUESTED RELIEF
               7           55.     Fitbit respectfully seeks the following relief:
               8           a)      The entry of judgment declaring that Philips has infringed each of the Patents-in-Suit;
               9           b)      An award of all available damages, including, but not limited to, Fitbit’s lost profits
           10      from Defendants’ infringement of the Patents-in-Suit, but in any event not less than a reasonable
           11      royalty, together with pre-judgment and post-judgment interest;
           12              c)      An injunction restraining Philips and their affiliates, subsidiaries, officers, directors,
           13      agents, servants, employees, representatives, licensees, successors, assigns, and all those acting for
           14      them and on their behalf, from further infringement, further inducements of infringement, and further
           15      contributions to infringement of the Patents-in-Suit;
           16              d)      The entry of an order declaring that this is an exceptional case and awarding Fitbit its
           17      costs, expenses, and reasonable attorney fees under 35 U.S.C. § 285 and all other applicable statutes,

           18      rules, and common law; AND
           19              e)      An order awarding Fitbit any such further relief as the Court may deem just and proper
           20      under the circumstances.
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                                        21
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                        Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 23 of 24


               1

               2    Dated: April 8, 2020
                                                           /s/ Stuart Rosenberg
               3                                           _________________________________
                                                           GIBSON, DUNN & CRUTCHER LLP
               4
                                                           JOSH A. KREVITT (SBN 208552)
               5                                           jkrevitt@gibsondunn.com
                                                           STUART ROSENBERG (SBN 239926)
               6                                           SRosenberg@gibsondunn.com
                                                           1881 Page Mill Road
               7                                           Palo Alto, CA 94304-1211
                                                           Tel: (650) 849-5300
               8                                           Fax: (650) 849-5333
               9                                           WAYNE BARSKY (SBN 116731)
                                                           wbarsky@gibsondunn.com
           10                                              2029 Century Park East, Suite 4000
                                                           Los Angeles, CA 90067-3026
           11                                              Tel: (310) 557-8183
                                                           Fax: (310) 552-7010
           12
                                                           Y. ERNEST HSIN (SBN 201668)
           13                                              EHsin@gibsondunn.com
                                                           555 Mission Street
           14                                              San Francisco, CA 94105-0921
                                                           Tel: (415) 393-8224
           15                                              Fax: (415) 374-8436
           16                                              Attorneys for Plaintiff Fitbit, Inc.
           17

           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                          22
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
                        Case 4:20-cv-02371-PJH Document 1 Filed 04/08/20 Page 24 of 24


               1                                             JURY DEMAND

               2         Plaintiff Fitbit, Inc. hereby demands a jury trial on all issues so triable.
               3
               4    Dated: April 8, 2020                               /s/ Stuart Rosenberg
                                                                       _________________________________
               5                                                       GIBSON, DUNN & CRUTCHER LLP

               6                                                       JOSH A. KREVITT (SBN 208552)
                                                                       jkrevitt@gibsondunn.com
               7                                                       STUART ROSENBERG (SBN 239926)
                                                                       SRosenberg@gibsondunn.com
               8                                                       GIBSON, DUNN & CRUTCHER LLP
                                                                       1881 Page Mill Road
               9                                                       Palo Alto, CA 94304-1211
                                                                       Tel: (650) 849-5300
           10                                                          Fax: (650) 849-5333

           11                                                          WAYNE BARSKY (SBN 116731)
                                                                       wbarsky@gibsondunn.com
           12                                                          2029 Century Park East, Suite 4000
                                                                       Los Angeles, CA 90067-3026
           13                                                          Tel: (310) 557-8183
                                                                       Fax: (310) 552-7010
           14
                                                                       Y. ERNEST HSIN (SBN 201668)
           15                                                          EHsin@gibsondunn.com
                                                                       555 Mission Street
           16                                                          San Francisco, CA 94105-0921
                                                                       Tel: (415) 393-8224
           17                                                          Fax: (415) 374-8436

           18                                                          Attorneys for Plaintiff Fitbit, Inc.

           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
                                                                      23
Crutcher LLP
                   COMPLAINT FOR PATENT INFRINGEMENT
